Citation Nr: 1202556	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder (claimed as a history of a right sprained ankle).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder (claimed as a history of a right shoulder strain with rotator cuff tendonitis).

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder (claimed as a history of a left knee medial meniscus injury with osteoarthritis).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right ankle disorder.
7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to April 1972, and from November 1990 to May 1991.  The Veteran also served in the United States Army National Guard from January 1981 to March 2005.  During his service in the Army National Guard, the Veteran had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a confirmed period of ACDUTRA from July 6, 2002, to July 20, 2002. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The RO in New Orleans, Louisiana, currently has jurisdiction over the appeal.
The issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, left knee disorder, right shoulder disorder, and right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for a right sprained ankle, a right shoulder disability, a left knee disability, and hypertension.

2.  The evidence pertaining to the Veteran's hypertension, left knee disorder, right shoulder disorder, and right ankle disorder submitted subsequent to the September 2006 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's September 2006 rating decision that denied service connection for a right sprained ankle, a right shoulder disability, a left knee disability, and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claims of service connection for hypertension, left knee disorder, right shoulder disorder, and right ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In a September 2006 rating decision, the RO denied service connection for a right sprained ankle, a right shoulder disability, a left knee disability, and hypertension.  The claims were denied because the Veteran did not have current diagnoses pertaining to his right ankle and right shoulder.  The evidence of record also did not establish that the Veteran's current left knee disorder and hypertension were related to his active military service.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In April 2008, the Veteran filed to reopen his previously denied claims for service connection for a right sprained ankle, a right shoulder disability, a left knee disability, and hypertension.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, private treatment records and lay statements from the Veteran have been added to the record since the September 2006 RO denial.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is the evidence added to the record since the last final denial on any basis). 

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claims.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new medical evidence establishes that the Veteran has continued to receive treatment for his left knee and hypertension.  The new lay evidence establishes that the Veteran has continued to experience right shoulder pain and right ankle pain.  Throughout his appeal, the Veteran has asserted that his hypertension, left knee disorder, right shoulder disorder, and right ankle disorder were directly incurred during his military service, to include his periods of active duty, ACDUTRA, and INACDUTRA.  The Veteran's assertions are presumed credible for the purposes of reopening these claims.  Justus, 3 Vet. App. at 513.  The Veteran's service treatment records (STRs) contain numerous references to all of these disorders.  The Veteran has never been afforded a VA examination for these claims.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claims, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claims for service connection for hypertension, left knee disorder, right shoulder disorder, and right ankle disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claims must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claims on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claims for service connection and then remanding the claims for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for a right ankle disorder is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for a right shoulder disorder is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for a left knee disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the Veteran seeks service connection for several disorders that he claims arose during his active duty, ACDUTRA, and/or INACDUTRA periods of service.  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), 101 (24), 106, 1110 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2011).  Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  The RO obtained the Veteran's retirement points statements.  However, to date, the RO has not made a Formal Finding regarding the character of the Veteran's Army National Guard military service, to include the exact dates of his active duty, ACDUTRA, and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.

Second, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the six disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the Veteran was recently diagnosed with hypertension by his private physician, Dr. I.A.C., in July 2007.  The Veteran's STRs recently dated from 2001 to 2002 also include complaints of and treatment for pain in his left knee, right shoulder, and right ankle.  Additionally, throughout his appeal, the Veteran has credibly reported right ankle pain, right shoulder pain, bilateral hearing loss, and tinnitus throughout the appeal.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In regards to in-service incurrences of these disorders, the claims file does not contain a complete copy of the Veteran's STRs from his first period of active duty from September 1970 to April 1972.  The RO made a Formal Finding in August 2006 that these records were unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (holding that where STRs have been destroyed or are unavailable, the Board has a heightened duty to discuss the reasons or bases for its findings and to carefully consider applying the benefit-of-the-doubt doctrine); see also Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  The STRs from the Veteran's remaining periods of military service document complaints of and treatment for all of the disorders currently on appeal.  Additionally, in regards to the Veteran's bilateral hearing loss and tinnitus claims, the Veteran reported that he was exposed to loud noise during his active military service.  His DD-214 Form confirms that his Military Occupational Specialty (MOS) was Armor Crewman during his first period of active duty, and Heavy Wheel Vehicle Mechanic during his second period of active duty.  These MOSs suggest that the Veteran may, in fact, have been exposed to excessive noise during his military service.  Furthermore, throughout his appeal, the Veteran described a continuity of symptomatology for all of these disorders both during his military service and since his military discharge.  

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal  The Veteran has never been afforded a VA examination for any of these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Army National Guard and request that: (1) it verify the dates of each of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA with the Army National Guard, and (2) forward any and all available STRs associated with such duty that are not already incorporated in the record.  If no additional STRs are located, or if the dates and character of the Veteran's military service in the Army National Guard cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should make a Formal Finding regarding the Veteran's exact dates of active duty, ACDUTRA, and INACDUTRA.  These dates must be provided to the VA examiners.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of bilateral hearing loss. The examiner should perform all indicated tests and studies.  The examination must include, at a minimum, a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  Identify the type of hearing loss diagnosed and indicate whether it is the kind of hearing loss that is caused by exposure to loud noises, part of the aging process, illness or infection, or some other cause.  

(b)  State whether the Veteran has a current diagnosis of tinnitus.

(c)  If the Veteran has a current diagnosis of bilateral hearing loss and/or tinnitus, is it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's period of active duty from September 1970 to April 1972?  The VA examiner is asked to consider the Veteran's MOS of Armor Crewman during this period of service.

(d)  If the Veteran has a current diagnosis of bilateral hearing loss and/or tinnitus, is it at least as likely as not (a 50 percent probability or greater) that the current disorder clearly and unmistakably pre-existed his entry into his period of active duty from November 1990 to May 1991?

i)  If there is clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this second period of active duty?  The VA examiner is asked to consider the Veteran's MOS of Heavy Wheel Mechanic during this period of service.  The examiner is also asked to consider the April 1991 audiogram, which reports that the Veteran was "routinely exposed to hazardous noise" during his military service.

ii)  If there is not clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his bilateral hearing loss and/or tinnitus was incurred during this second period of active duty?  The VA examiner is asked to consider the Veteran's MOS of Heavy Wheel Mechanic during this period of service.  The examiner is also asked to consider the April 1991 audiogram, which reports that the Veteran was "routinely exposed to hazardous noise" during his military service.

(e)  If the Veteran has a current diagnosis of bilateral hearing loss and/or tinnitus, is it at least as likely as not (a 50 percent probability or greater) that the current disorder clearly and unmistakably pre-existed his entry into his period of ACDUTRA from July 6, 2002, to July 20, 2002?  The VA examiner is asked to consider the November 1994 STR, in which the Veteran was diagnosed with "mild hearing loss."

i)  If there is clear and unmistakable evidence that the disorder pre-existed this period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this period of service? 
ii)  If there is not clear and unmistakable evidence that the disorder pre-existed this period of ACDUTRA, is it at least as likely as not (a probability of at least 50 percent or more) that his disorder was incurred during this period of service? 

(f)  For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO), the VA examiner is asked to address questions (e)(i) and (e)(ii).

(g)  The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

(h)  The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  

(i)  In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

(j)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

(k)  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:
(a)  State whether the Veteran has a current diagnosis of hypertension. 

(b)  If the Veteran has a current diagnosis of hypertension, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed hypertension was incurred during the Veteran's period of active duty from September 1970 to April 1972?

(c)  If the Veteran has a current diagnosis of hypertension, is it at least as likely as not (a 50 percent probability or greater) that the hypertension clearly and unmistakably pre-existed his entry into his period of active duty from November 1990 to May 1991?

i)  If there is clear and unmistakable evidence that the hypertension pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the hypertension was not aggravated beyond its natural progression during this second period of active duty?  The VA examiner should consider the Veteran's December 1990 Report of Medical History, in which he reports that he has high blood pressure The examiner should also consider the February 1991 STR that diagnoses the Veteran with hypertension.

ii)  If there is not clear and unmistakable evidence that the hypertension pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his hypertension was incurred during this second period of active duty?  The VA examiner should consider the Veteran's December 1990 Report of Medical History, in which he reports that he has high blood pressure The examiner should also consider the February 1991 STR that diagnoses the Veteran with hypertension.

(d)  If the Veteran has a current diagnosis of hypertension, is it at least as likely as not (a 50 percent probability or greater) that the current hypertension clearly and unmistakably pre-existed his entry into his period of ACDUTRA from July 6, 2002, to July 20, 2002?  The VA examiner is asked to consider the numerous STRs dated from 1991 to 2002 documenting the Veteran's high blood pressure and diagnosing him with hypertension.

i)  If there is clear and unmistakable evidence that the hypertension pre-existed this period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the hypertension was not aggravated beyond its natural progression during this period of service? 

ii)  If there is not clear and unmistakable evidence that the hypertension pre-existed this period of ACDUTRA, is it at least as likely as not (a probability of at least 50 percent or more) that his hypertension was incurred during this period of service? 

(e)  For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO), the VA examiner is asked to address questions (d)(i) and (d)(ii).

(f)  The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

(g)  In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

(h)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed right ankle disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of a right ankle disorder.

(b)  If the Veteran has a current diagnosis of a right ankle disorder, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's period of active duty from September 1970 to April 1972?  The VA examiner should consider the Veteran's September 1971 right ankle sprain, which is documented in his STRs.
(c)  If the Veteran has a current diagnosis of a right ankle disorder, is it at least as likely as not (a 50 percent probability or greater) that the current right ankle disorder clearly and unmistakably pre-existed his entry into his period of active duty from November 1990 to May 1991?

i)  If there is clear and unmistakable evidence that the current right ankle disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right ankle disorder was not aggravated beyond its natural progression during this second period of active duty?  

ii)  If there is not clear and unmistakable evidence that the current right ankle disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his right ankle disorder was incurred during this second period of active duty?  

(d)  If the Veteran has a current diagnosis of a right ankle disorder, is it at least as likely as not (a 50 percent probability or greater) that the right ankle disorder clearly and unmistakably pre-existed his entry into his period of ACDUTRA from July 6, 2002, to July 20, 2002?  The VA examiner is asked to consider the STRs dated from June 2001 to July 2001 documenting the Veteran's ankle pain.

i)  If there is clear and unmistakable evidence that the right ankle disorder pre-existed this period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right ankle disorder was not aggravated beyond its natural progression during this period of service? 

ii)  If there is not clear and unmistakable evidence that the right ankle disorder pre-existed this period of ACDUTRA, is it at least as likely as not (a probability of at least 50 percent or more) that his right ankle disorder was incurred during this period of service? 

(e)  For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO), the VA examiner is asked to address questions (d)(i) and (d)(ii).

(f)  The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

(g)  In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

(h)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed right shoulder disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of a right shoulder disorder.

(b)  If the Veteran has a current diagnosis of a right shoulder disorder, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's period of active duty from September 1970 to April 1972?

(c)  If the Veteran has a current diagnosis of a right shoulder disorder, is it at least as likely as not (a 50 percent probability or greater) that the current right shoulder disorder clearly and unmistakably pre-existed his entry into his period of active duty from November 1990 to May 1991?

i)  If there is clear and unmistakable evidence that the current right shoulder disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right shoulder disorder was not aggravated beyond its natural progression during this second period of active duty?  The VA examiner is asked to consider the STRs documenting the Veteran's January 1991 right shoulder injury and its associated treatment from January 1991 to March 1991.  The examiner should also consider the April 1991 Report of Medical History, in which the Veteran reports a painful shoulder.

ii)  If there is not clear and unmistakable evidence that the current right shoulder disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his right shoulder disorder was incurred during this second period of active duty?  The VA examiner is asked to consider the STRs documenting the Veteran's January 1991 right shoulder injury and its associated treatment from January 1991 to March 1991.  The examiner should also consider the April 1991 Report of Medical History, in which the Veteran reports a painful shoulder.

(d)  If the Veteran has a current diagnosis of a right shoulder disorder, is it at least as likely as not (a 50 percent probability or greater) that the right shoulder disorder clearly and unmistakably pre-existed his entry into his period of ACDUTRA from July 6, 2002, to July 20, 2002?  The VA examiner is asked to consider the documented January 1997 car accident, in which the Veteran injured his right shoulder.  The examiner should also consider the numerous STRs dated from 2000 to 2002 documenting the Veteran's right shoulder pain.

i)  If there is clear and unmistakable evidence that the right shoulder disorder pre-existed this period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right shoulder disorder was not aggravated beyond its natural progression during this period of service? 

ii)  If there is not clear and unmistakable evidence that the right shoulder disorder pre-existed this period of ACDUTRA, is it at least as likely as not (a probability of at least 50 percent or more) that his right shoulder disorder was incurred during this period of service? 

(e)  For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO), the VA examiner is asked to address questions (d)(i) and (d)(ii).

(f)  The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

(g)  In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

(h)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed left knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of a left knee disorder.

(b)  If the Veteran has a current diagnosis of a left knee disorder, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed left knee disorder was incurred during the Veteran's period of active duty from September 1970 to April 1972?

(c)  If the Veteran has a current diagnosis of a left knee disorder, is it at least as likely as not (a 50 percent probability or greater) that the left knee disorder clearly and unmistakably pre-existed his entry into his period of active duty from November 1990 to May 1991?

i)  If there is clear and unmistakable evidence that the left knee disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the left knee disorder was not aggravated beyond its natural progression during this second period of active duty? 

ii)  If there is not clear and unmistakable evidence that the left knee disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his left knee disorder was incurred during this second period of active duty? 

(d)  If the Veteran has a current diagnosis of a left knee disorder, is it at least as likely as not (a 50 percent probability or greater) that the current left knee disorder clearly and unmistakably pre-existed his entry into his period of ACDUTRA from July 6, 2002, to July 20, 2002?  The VA examiner is asked to consider the numerous STRs dated from 2000 to 2002 documenting the Veteran's left knee disorder and his associated surgery for the repair of this disorder.

i)  If there is clear and unmistakable evidence that the left knee disorder pre-existed this period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the left knee disorder was not aggravated beyond its natural progression during this period of service? 

ii)  If there is not clear and unmistakable evidence that the left knee disorder pre-existed this period of ACDUTRA, is it at least as likely as not (a probability of at least 50 percent or more) that his left knee disorder was incurred during this period of service? 

(e)  For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO), the VA examiner is asked to address questions (d)(i) and (d)(ii).
(f)  The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

(g)  In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

(h)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.\
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


